Citation Nr: 0931443	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-30 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based on aid 
& attendance.

2.  Entitlement to a temporary total disability rating based 
on the need for convalescence following a November 2005 left 
total knee replacement.

3.  Entitlement to an effective date earlier than April 6, 
2007, for a 60 percent rating for left status-post total knee 
replacement.

4.  Entitlement to an effective date earlier than June 1, 
2007, for a 60 percent rating for right status-post total 
knee replacement associated with instability of the left 
knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1948 to June 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In statements on a VA Form 21-4138 date-stamped as received 
by the RO on April 10, 2008, the Veteran requested that his 
daughter be appointed as his fiduciary for VA purposes.  
Because the RO has not considered this issue in the first 
instance, this matter is referred to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an effective date earlier than 
April 6, 2007, for a 60 percent rating for service-connected 
left status-post total knee replacement and an effective date 
earlier than June 1, 2007, for a 60 percent rating for right 
status-post total knee replacement associated with 
instability of the left knee are addressed in the REMAND 
section of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  VA will notify the Veteran if 
further action is required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for left status post 
total knee replacement, evaluated as 10 percent disabling 
effective April 3, 2002, and as 60 percent disabling 
effective April 6, 2007; for right status-post total knee 
replacement associated with instability of the left knee, 
evaluated as 100 percent disabling effective April 6, 2007, 
and as 60 percent disabling effective June 1, 2007; for 
degenerative joint disease of the right ankle, evaluated as 
20 percent disabling  effective April 3, 2002; and for 
instability of the left knee, evaluated as 10 percent 
disabling effective from April 3, 2002, to April 6, 2007; the 
Veteran also is in receipt of special monthly compensation at 
the housebound rate.

3.  The Veteran is so helpless as a result of his service-
connected disabilities as to be permanently bedridden or in 
need of regular aid and attendance from another person.

4.  The Veteran underwent left total knee replacement on 
November 15, 2005.

5.  The Veteran filed his claim for a temporary total 
disability rating based on the need for convalescence 
following a November 2005 left total knee replacement in July 
2007, more than 1 year after his surgery requiring 
convalescence.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the need for aid & attendance of another person have been 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.350(b), 3.352 (2008).

2.  Because the Veteran filed his claim for entitlement to a 
temporary total disability rating based on the need for 
convalescence following a November 2005 left total knee 
replacement more than 1 year after this surgery occurred, 
this claim must be denied as a matter of law.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.29, 4.30 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the Veteran's claim for a temporary total 
disability rating based on the need for convalescence 
following a November 2005 left total knee replacement, the 
Board observes that VCAA notice is not required because the 
issue presented involves a claim which cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (holding that, where the law and 
not the evidence is dispositive, the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  In this case, as will 
be explained below, the Veteran did not file his claim for a 
temporary total disability rating until more than 1 year 
after the left knee surgery requiring convalescence had 
occurred.  Thus, this claim must be denied as a matter of 
law.  See also 38 C.F.R. § 4.30.

With respect to the Veteran's claim of entitlement to special 
monthly compensation based on aid & attendance, the Board 
notes that, in letters issued in August and December 2007, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete this claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence showing that he was so helpless as 
a result of his service-connected disabilities as to be 
permanently bedridden or in need of regular aid and 
attendance from another person and noted other types of 
evidence the Veteran could submit in support of this claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of this claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
supports granting entitlement to special monthly compensation 
based on the need for aid and attendance from another person.  
Thus, any failure to develop this claim under the VCAA cannot 
be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

Additional notice of the five elements of a service-
connection claim was provided in the August 2007 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In response to all of this notice, 
the Veteran notified VA in December 2007 that he had no 
further information or evidence to submit in support of his 
claim.    

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not asserted that any harmful notice error occurred in this 
case.  Accordingly, and in light of the Supreme Court's 
recent decision in Sanders, the Board finds that any failure 
to satisfy the duty to notify is not prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd 
sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claim of entitlement to special 
monthly compensation based on the need for aid & attendance 
of another person is being granted, any question as to the 
appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the evidence shows that the Veteran is so helpless as a 
result of his service-connected disabilities as to be 
permanently bedridden or in need of regular aid and 
attendance from another person.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he is entitled to special monthly 
compensation based on aid and attendance because he is 
completely helpless due to his service-connected disabilities 
and requires the aid and attendance of another person.  

Special monthly compensation is payable under 38 U.S.C.A. § 
1114(l) if, as the result of service-connected disability, 
the Veteran is permanently bedridden or is so helpless as to 
be in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.350(b) (2008). 

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
Veteran is permanently bedridden or is so helpless as to be 
in need of regular aid and attendance as determined under 
criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 
C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the Veteran is in need 
of regular aid and attendance of another person:  (1) 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; (2) frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; (3) inability of the Veteran 
to feed himself because of the loss of coordination of upper 
extremities or because of extreme weakness; (4) inability to 
attend to the wants of nature; or (5) physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the Veteran from the hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2008).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance 
not that there is a constant need for aid and attendance. 38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in § 3.352(a) 
must be present to grant special monthly compensation based 
on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service-
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1114(s) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.350(i)(2) (2008).  The 
Board notes that the Veteran currently is in receipt of 
special monthly compensation at the housebound rate because 
he is permanently housebound by reason of his service-
connected disabilities.

When he filed his claim for aid & attendance in July 2007, 
the Veteran contended that he needed the assistance of 
another person "to perform all necessary activities," 
including his activities of daily living.

A review of the Veteran's post-service left total knee 
replacement surgical records date-stamped as received by the 
RO in July 2007 shows that the Veteran underwent left total 
knee arthroplasty in November 2005.  The pre- and post-
operative diagnoses were severe arthritis of the left knee 
with varus deformity.

On VA aid & attendance examination in July 2007, the Veteran 
complained that he was unable to perform independent 
activities of daily living.  He also was "concerned with 
speech and walking difficulties."  It was noted that the 
Veteran had been accompanied by his daughter to the 
examination.  The Veteran was not hospitalized at the time of 
this examination.  Physical examination showed a slow, 
shuffling gait, decreased strength in the lower extremities, 
and a decreased ability to balance himself.  The Veteran used 
a 2-wheeled walker.  The Veteran's left foot did not clear 
the floor during swing phase.  It was noted that the Veteran 
experienced bradykinesia.  He spent 12 hours in bed per day.  
There was some weakness in the Veteran's hands.  He was 
unable to cook and fed himself with difficulty.  His daughter 
shaved him.  The Veteran had a weak to absent grip.  He 
reported that he was able to clean himself after toileting.  
The Veteran was unable to turn his head due to a stiff neck.  
He also was unable to bend at the waist without losing his 
balance.  The Veteran also experienced dizziness "at 
times."  The Veteran reported experiencing periodic loss of 
bladder and bowel control.  He also reported needing 
assistance to get in the shower.  The VA examiner noted that 
the Veteran was able to walk without the assistance of 
another person but could not walk without his walker.  This 
examiner also noted that the Veteran had tremors which made 
coordination and use of the upper extremities "very 
problematic."  The diagnoses were Parkinson's disease, 
hypertension, degenerative joint disease of the knees, 
chronic neck pain with radiculopathy, and coronary artery 
disease with a stent.  The VA examiner did not state whether 
the Veteran required the daily assistance of a skilled 
provider.

On VA joints examination in July 2007, the Veteran's 
complaints included constant right ankle pain and constant 
left knee pain.  The Veteran reported that he experienced 
constant right ankle pain which was 8/10 on a pain scale.  He 
also reported right ankle weakness, stiffness, swelling, 
heat, instability, locking, fatigue, and lack of endurance.  
He denied any right ankle redness.  The Veteran also reported 
that he wore a right ankle brace "constantly" and walked 
with a walker "all of the time."  The Veteran reported 
further that he experienced severe daily flare-ups of right 
ankle pain.  He denied any episodes of dislocation.  The 
Veteran rated his left knee pain as 7/10 on a pain scale.  He 
also reported left knee weakness, stiffness, instability, 
locking, and lack of endurance.  He denied any left knee 
swelling, heat, redness, or fatigue.  The Veteran's left 
total knee replacement in November 2005 was noted.  He also 
reported experiencing severe flare-ups of left knee pain.  

Physical examination in July 2007 showed a very slow, 
shuffling gait.  The Veteran walked with a walker and wore a 
right ankle brace.  "He has extreme difficulty getting up 
out of a chair."  Physical examination of the left knee 
showed a 16 centimeter (cm) midline surgical scar, a large 
and osteophytic appearing knee, tibial tuberosity, and a genu 
varum deformity.  There was no effusion or bulge.  There was 
moderate laxity in the anterior cruciate ligament (ACL) 
joint.  The other knee joints were intact without laxity.  
There was no crepitus.  Range of motion testing of the left 
knee showed extension to 0 degrees and flexion to 90 degrees 
with pain.  There was an additional 5 degrees of lost motion 
on repetitive use due to pain, fatigability, and lack of 
endurance.  Physical examination of the right ankle showed an 
ostephytic/arthritic ankle in appearance, tenderness to 
palpation over the medial and lateral malleolus, and no 
tenderness to the Achilles tendon.  Range of motion testing 
of the right ankle showed dorsiflexion to 10 degrees, plantar 
flexion to 40 degrees, inversion to 20 degrees, and eversion 
to 5 degrees.  There was pain throughout range of motion 
testing, particularly on eversion.  There was no additional 
lost motion on repetitive testing.  X-rays of the left knee 
were reviewed and showed severe narrowing at both medial 
compartments prior to the total knee replacement surgery.  X-
rays of the right ankle were reviewed and showed old pos-
traumatic changes with advanced post-traumatic osteoarthritis 
with altered alignment and position of the distal tibia and 
talus.  The VA examiner noted that the Veteran "is clearly 
unable to tend to himself at this time."  The diagnoses were 
severe post-traumatic osteoarthritis of the right ankle and 
left knee osteoarthritis, status-post total knee replacement.

On VA aid & attendance examination in September 2007, it was 
noted that the Veteran had been accompanied by his daughter 
to the examination.  The Veteran was not hospitalized at the 
time of this examination.  It also was noted that the Veteran 
was wheelchair bound.  He had normal posture, mild tremors, 
and slow speech.  He was unable to complete his motor skills.  
He could not tie his shoes or button a shirt.  It was noted 
further that a walker, cane, and wheelchair were required for 
the Veteran's locomotion.  The diagnoses included severe 
degenerative joint disease of the knees, status-post total 
knee replacement, and degenerative joint disease of the 
ankles.  The VA examiner certified that the Veteran 
"requires the daily personal health care services of a 
skilled provider without which the Veteran would require 
hospital, nursing home, or other institutional care."

On VA joints examination in September 2007, the Veteran's 
complaints included constant right knee pain which was rated 
as 8/10 on a pain scale.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  It was noted that the Veteran had right total knee 
replacement in November 2006.  The Veteran also reported 
experiencing right knee stiffness, swelling, instability, 
locking, fatigue, and lack of endurance.  He denied any right 
knee weakness, heat, or redness.  The Veteran reported 
further that he experienced weekly severe flare-ups of right 
knee pain which lasted from several hours to several days.  
During these flare-ups, the Veteran stated that he had to 
stay in bed.  It was noted that the Veteran's daughter and a 
friend of hers had to care for the Veteran on a daily basis.  
"He is unable to complete activities of daily living."  
Physical examination of the right knee showed midline 
surgical incisional scarring, tibial tuberosity, tenderness 
to palpation over the lateral aspect of the patella and 
lateral joint lines, and genu varum.  Range of motion testing 
of the right knee showed extension to 0 degrees and flexion 
to 90 degrees with pain.  There was no additional lost motion 
following repetitive testing.  "The Veteran has difficulty 
in moving from the wheelchair to the chair and requires the 
assistance of his daughter in doing this."  The VA examiner 
opined that it was more likely than ton that the right knee 
was secondary to the service-connected left knee disability.  
"I would imagine that the right ankle does also play a role 
in the alteration of gait; however, largely it would be the 
left knee that is the cause or the factor."  The diagnosis 
was a history of degenerative joint disease of the right 
knee, status-post total knee replacement.  

The Board finds that the preponderance of the evidence 
supports the Veteran's claim of entitlement to special 
monthly compensation based on aid & attendance.  The medical 
evidence shows that the Veteran is so helpless as a result of 
his service-connected disabilities that he requires the aid & 
attendance of another person (in this case, his daughter).  
The Veteran reported in July 2007 that he stayed in bed up to 
12 hours a day.  It is not clear, however, whether the 
Veteran is "bedridden" by his service-connected 
disabilities or if he has taken to his bed voluntarily.  See 
38 C.F.R. § 3.352(a).  It is clear, however, that the Veteran 
is unable to dress or undress himself without assistance.  It 
was noted on VA aid & attendance examination in September 
2007 that the Veteran was unable to complete his motor skills 
and could not tie his shoes or button a shirt.  The Veteran 
also is unable to feed himself because of the loss of 
coordination of upper extremities or because of extreme 
weakness.  The VA examiner noted on VA aid & attendance 
examination in July 2007 that the Veteran had tremors which 
made coordination and use of the upper extremities "very 
problematic."  The Veteran was unable to cook and fed 
himself only with difficulty at that time.  Physical 
examination in July 2007 also showed a slow, shuffling gait, 
decreased strength in the lower extremities, and the Veteran 
had a decreased ability to balance himself.  The Veteran 
further is unable to attend to the wants of nature as he 
reported experiencing periodic loss of bladder and bowel 
control on VA aid & attendance examination in July 2007.  
Following VA joints examination in July 2007, the VA examiner 
noted that the Veteran "is clearly unable to tend to himself 
at this time."  In September 2007, it was noted that the 
Veteran was wheelchair bound.  Following VA aid & attendance 
examination in September 2007, the VA examiner certified that 
the Veteran "requires the daily personal health care 
services of a skilled provider without which the Veteran 
would require hospital, nursing home, or other institutional 
care."  Thus, the medical evidence shows that the Veteran is 
so helpless due to his service-connected disabilities as to 
be in need of the regular aid and attendance of another 
person (in this case, his daughter).  Given the foregoing, 
the Veteran's claim for special monthly compensation based on 
aid and attendance is granted.

The Veteran also contends that he is entitled to a temporary 
total disability rating based on the need for convalescence 
following a November 2005 left total knee replacement.  
Specifically, the Veteran contends that a 6-month period of 
convalescence was required following this surgery.

The Board notes initially that a temporary total disability 
rating may be assigned under either 38 C.F.R. § 4.29 or 
38 C.F.R. § 4.30.  A total disability rating will be assigned 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2008).  

A total disability rating will be assigned under 38 C.F.R. 
§ 4.30 when it is established by report at hospital discharge 
or outpatient release that treatment of a service-connected 
disability resulted in surgery necessitating at least one 
month of convalescence; surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30 (2008).

A total disability rating will be assigned, effective from 
the date of a hospital admission and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge, if the hospital treatment 
of a service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with respect to postoperative residuals such as 
incompletely healed surgical wounds, stumps and recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a).

The Board finds that the Veteran is not entitled to a 
temporary total disability rating based on the need for 
convalescence following a November 2005 left total knee 
replacement.  As noted above, the Veteran had left total knee 
replacement surgery in November 2005.  The Veteran did not 
file his claim for a temporary total disability rating based 
on the need for convalescence following a November 2005 left 
total knee replacement, however, until he submitted a VA 
Form 21-4138 dated on July 24, 2007, and date-stamped as 
received by the RO on July 30, 2007.  This occurred 
approximately 20 months after the Veteran's left knee 
surgery.  The Board notes that 38 C.F.R. § 4.30 only provides 
for temporary total disability ratings for 1, 2, or 3 months 
following the date of hospital admission or outpatient 
treatment.  Temporary total disability ratings can be 
assigned only for a period of 1, 2, or 3 months following the 
date of hospital discharge or outpatient release.  See 
38 C.F.R. § 4.30 (2008).  Temporary total disability ratings 
also may be extended under § 4.30(b) for a period of up to 
3 months beyond the initial 3 months or up to 6 months beyond 
the initial 6 months.  See  38 C.F.R. § 4.30(b).  In other 
words, the maximum time that a temporary total disability 
rating may be assigned is up to 12 months following surgery 
or other treatment which required convalescence.  The Board 
notes that there is no provision in § 4.30 which allows for 
the assignment of temporary total disability ratings more 
than 12 months after hospitalization or outpatient treatment 
which required convalescence.  

Accordingly, the Board finds that, because the Veteran's 
temporary total disability rating claim was filed more than 
12 months after his November 2005 left total knee replacement 
surgery, this claim must be denied.  Because the law is 
dispositive in this case, this claim must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to special monthly compensation based on aid & 
attendance is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a temporary total disability rating based on 
the need for convalescence following a November 2005 left 
total knee replacement is denied.


REMAND

In the currently appealed rating decision issued in February 
2008, the RO assigned a 60 percent rating for the Veteran's 
service-connected left status-post total knee replacement 
(left knee disability).  The RO also granted service 
connection for right status-post total knee replacement 
associated with instability of the left knee (right knee 
disability) and assigned a 60 percent rating effective 
June 1, 2007.

In statements on a VA Form 21-4138 date-stamped as received 
by the RO on April 10, 2008, the Veteran disagreed with the 
effective dates assigned for his service-connected left and 
right knee disabilities.  Where a claimant files a notice of 
disagreement and the RO has not issued an SOC, the issue must 
be remanded to the RO for an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an appropriate 
statement of the case and notice of the 
need to file a timely substantive appeal 
if he wishes to complete an appeal as to 
the issues of entitlement to an effective 
date earlier than April 6, 2007, for a 
60 percent rating for left status-post 
total knee replacement and an effective 
date earlier than June 1, 2007, for a 
60 percent rating for right status-post 
total knee replacement associated with 
instability of the left knee.  These 
issues should be returned to the Board for 
appellate review only if the Veteran files 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


